/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                               January 8, 2015

                                            No. 04-14-00880-CV

                                         Stacy Joanna MAURICIO,
                                                  Appellant

                                                      v.

                                            Rueben MAURICIO,
                                                 Appellee

                        From the 438th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-06556
                             Honorable John D. Gabriel, Jr., Judge Presiding


                                                O R D E R

        The reporter’s record was due on December 22, 2014. On January 5, 2015, the court reporter
responsible for preparing the reporter’s record in this appeal filed a notification of late record, stating that
the appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s record.

         We, therefore, ORDER appellant to provide written proof to this court within ten days of the date
of this order that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty days from the date the clerk’s
record is filed, and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                            ___________________________________
                                                            Karen Angelini, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 8th day of January, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court